18-2153
Connolly v. Equity Servs., Inc.

18‐2153‐cv  
Connolly v. Equity Servs., Inc.  


                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of March, two thousand nineteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    RICHARD J. SULLIVAN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

BRENDAN CONNOLLY, 
                                        Plaintiff‐Appellant, 

                                        v.                                            18‐2153‐cv     

EQUITY SERVICES, INC., NATIONAL LIFE 
INSURANCE CO.,  
                       Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     David Bond, Strouse & Bond PLLC, 
                                                             Burlington, Vermont.
                                                                                                   

FOR DEFENDANTS‐APPELLEES:                     Robert S. Burke, Law Office of Robert S. Burke, 
                                              Williston, Vermont. 
 
                   Appeal from the United States District Court for the District of Vermont 

(Sessions, J.). 

                   UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

                   Plaintiff‐appellant Brendan Connolly appeals from a judgment entered 

July 24, 2018, dismissing his claim of constructive discharge brought under the Family 

and Medical Leave Act (ʺFMLAʺ), 29 U.S.C. § 2601 et seq.  On appeal, Connolly argues 

that the district court erred in concluding that he failed to plead a plausible constructive 

discharge claim ‐‐ a claim precipitated by the decision of defendants‐appellees Equity 

Services, Inc. and National Life Insurance Co. to reduce his annual bonus after Connolly 

used extended paid leave to cope with the death of his wife and unborn child.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal.  

                   We conduct a de novo review of a districtʹs court dismissal of a complaint 

for failure to state a claim upon which relief can be granted.  See, e.g., United States ex rel. 

Wood v. Allergan, Inc., 899 F.3d 163, 168 (2d Cir. 2018).  To survive a motion to dismiss, a 

complaint must contain sufficient factual matter, which if accepted as true, states a 

claim to relief that is plausible on its face.  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   




                                                ‐ 2 ‐ 
 
                                                                                                             

                       The allegations set forth in Connollyʹs complaint fail to state a plausible 

claim that defendants created an intolerable environment or that a reasonable person 

would have resigned after being notified of a potential reduction in bonus pay.  To state 

a claim for constructive discharge, an employee must allege facts indicating (1) ʺthe 

employerʹs intent to create an intolerable environmentʺ and (2) ʺwork conditions so 

intolerable that [a reasonable person] would have felt compelled to resign.ʺ  Shultz v. 

Congregation Shearith Israel of N.Y, 867 F.3d 298, 308 (2d Cir. 2017) (internal quotation 

marks omitted); accord Green v. Brennan, 136 S. Ct. 1769, 1776 (2016).1   

                       Here, Connolly claims he was constructively discharged ʺdue to the 

intolerable restrictionsʺ defendants imposed upon him, and that he was ʺpenalize[d]ʺ 

for his absences between March 22, 2015 and February 28, 2017, Compl. at 9, because 

during his annual performance and compensation review, the company indicated his 

annual bonus might be reduced and his ʺabsences [we]re no longer acceptable,ʺ Compl. 

at 7.     




                                                 
1        Courts apply the same standard for evaluating Title VII and FMLA constructive discharge claims.  
See Shultz, 867 F.3d at 308 (Under Title VII, ʺ[t]he constructive‐discharge doctrine contemplates a situation 
in which an employer discriminates against an employee to the point such that his working conditions 
become so intolerable that a reasonable person in the employeeʹs position would have felt compelled to 
resign.ʺ) (internal quotation marks omitted); Stoler v. Inst. for Integrative Nutrition, No. 13‐cv‐1275, 2013 
WL 6068598, at *10 (S.D.N.Y. Nov. 18, 2013) (ʺTo establish a constructive discharge [for a FMLA claim], 
Plaintiffs must establish that Defendants deliberately made [plaintiffʹs] working conditions so intolerable 
that a reasonable person in her shoes would have felt compelled to resign.ʺ); cf. Potenza v. City of New 
York, 365 F.3d 165, 168 (2d Cir. 2004) (per curiam) (applying Title VII framework to FMLA retaliation 
claim); Hamilton v. Sirius Satellite Radio Inc., 375 F. Supp. 2d 269, 275 (S.D.N.Y. 2005) (same). 

                                                     ‐ 3 ‐ 
 
                                                                                                  

               Defendantsʹ signaling of a reduction in Connollyʹs discretionary bonus 

pay, however, did not by itself indicate an intent to create an intolerable environment.  

See Petrosino v. Bell Atl., 385 F.3d 210, 231 (2d Cir. 2004) (ʺ[T]he law is clear that a 

constructive discharge claim cannot be proved by demonstrating that an employee is 

dissatisfied . . . with the failure to receive an anticipated raise . . . or a bonus after having 

received one in previous years.ʺ) (citations omitted).  Connollyʹs claim that a reasonable 

person would have been compelled to resign is simply not plausible in the 

circumstances alleged here.  According to his complaint, defendants supported 

Connollyʹs recovery for almost two years until his absences ʺcaused [his] coworkers to 

have to cover [his] job duties.ʺ  Compl. at 7.  Further, Connolly alleges that ʺat no point 

in the previous 20 months,ʺ during which he had weekly meetings with his manager, 

did his manager ʺever address[] any issues that arose from his absences, whether they 

involved approved vacation, therapist appointments, or were granted by [human 

resources].ʺ  Compl. at 7.  Indeed, Connolly states that, during his absences, he received 

his full salary, was not placed on official ‐‐ unpaid ‐‐ FMLA leave, and was not initially 

required to use accrued vacation time to cover his bereavement leave as is permitted by 

law.  And approaching the anniversary of the death of his wife, his manager ʺinsistedʺ 

that Connolly take paid time off from work.  Compl. at 5. 

               Moreover, the allegations set forth in the complaint undermine Connollyʹs 

assertion that the potential for a reduced bonus was the final straw for Connolly and his 



                                              ‐ 4 ‐ 
 
                                                                                             

continued employment with the defendants.  Connolly alleges that the day after his 

review meeting, he expressed interest in remaining in the defendantsʹ employ if he 

could be placed in the companyʹs Dallas, Texas office, and he did not resign until after 

learning that a position in Dallas was unavailable.  Furthermore, defendants ultimately 

paid Connolly the full amount of the bonus, albeit not until after his employment 

ended.  Under these circumstances, we agree with the district courtʹs conclusion that 

Connolly failed to plausibly allege that defendants intentionally created an intolerable 

work environment that would compel a reasonable person to resign.   

                                          *     *     * 

             We have considered Connollyʹs remaining arguments and find them to be 

without merit.  Accordingly, the judgment of the district court is AFFIRMED. 

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 
              




                                           ‐ 5 ‐